SIMPSON, J.
(concurring specially). — Lest there may be some misapprehension as to the concurrence in the foregoing opinion, I desire to say that I do not concur in the criticism of the case of Nelson v. First National Bank of Montgomery; my opinion being that that case is a valuable contribution to the law- on this vexed question, fixing definite rules which should be adhered to. My concurrence is simply upon the ground that the gravamen of this action, as at first instituted, was the claim that the stockholders had not really paid the amount agreed to be paid by their subscription, and the amendments complained of assert the same claim and pray the same relief.